DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-I, filed November 18, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 8-II, filed November 18, 2021, with respect to the 35 U.S.C. 102 rejections, have been fully considered and are persuasive.  The objections to the 35 U.S.C. 102 rejections have been withdrawn. 
Applicant’s arguments, see page 9-III, filed November 18, 2021, with respect to the 35 U.S.C. 103 rejections, have been fully considered and are persuasive.  The objections to the 35 U.S.C. 103 rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 6-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 1, Geschwind (US 5121864 A), in view of Morera et al. (US 4602390 A), teach an anti-theft pocket insert comprising an anti-theft pocket insert, comprising: a first fabric member having a front surface and a rear surface; a second fabric member affixed to the front surface of the first fabric member such that a compartment having an interior volume is formed therebetween; wherein an upper side of the second fabric member is not affixed to the first fabric member such that an opening in communication with the interior volume is formed; wherein the first fabric member is greater in length than the second fabric member such that a top edge of the first fabric member overhangs the opening; an adhesive fastener disposed on the front surface along a top edge of the first fabric member and positioned above the opening; wherein the second fabric member is configured to sit flush against a body-facing interior side of a pocket, such that the adhesive fastener secures the front surface of the first fabric member to the body-facing interior surface of the pocket, whereby the top edge of the first fabric member is disposed between the interior of the pocket and an item placed within the interior volume of the compartment.
	However the prior art of record does not teach whereby the anti-theft pocket insert creates an empty space between a back of the pocket adjacent a wearer's body and the anti-theft pocket device, which will prohibit an intruder from directly contacting an item stored in the interior volume of the anti-theft pocket insert.

Regarding Claim 9, The previously allowable subject matter for claim 9 has overcome the drawing objections set forth in the previous action, and is thereby allowable.

	Regarding claim 10, Geschwind (US 5121864 A), in view of Morera et al. (US 4602390 A), teach an anti-theft pocket insert and garment assembly comprising: a lower body garment configured to be worn about a waist of a wearer; at least one pocket disposed on the lower body garment; a pocket insert comprising a first fabric member having a front surface and a rear surface; a second fabric member affixed to the front surface of the first fabric member such that a compartment having an interior volume is formed therebetween; wherein an upper side of the second fabric member is not affixed to the first fabric member such that an opening in communication with the interior volume is formed; wherein the first fabric member is greater in length than the second fabric member such that a top edge of the first fabric member overhangs the opening; wherein the front surface of the first fabric member is attached to a body-facing interior side of the at least one pocket via an adhesive fastener disposed on the front surface along a top edge of the first fabric member and positioned above the opening; Page 5 of 10Attorney Docket No. THOKAN.P0001App. No. 16/267,493 wherein the second fabric member is configured to sit flush against the body-facing interior side of the at least one pocket of the lower body garment, such that the second fabric member is disposed between an interior of the at least one pocket and an item placed within the interior volume, whereby the top edge of the first fabric member being connected to the at least one pocket prevents access to the opening of the compartment when the compartment is disposed within the pocket.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN CAUDILL/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733